DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 04/11/2022.
Applicants cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending and examined below.

Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, the phrase “and applying the adhesive” should be written as “and applying the pre-applied adhesive” in order to keep consistency of character names.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box (84) to maintain the folded panels of the erected box (84) such that the completely erected box (84) remains in the erected state.
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
However, de Boer et al. do not explicitly disclose the adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels.
Felis disclosed a box blank (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-15, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Regarding claim 2, de Boer et al. modified by Felis disclose providing a box blank (de Boer et al. – 24) forming one or more cuts (de Boer et al. – 32) and one or more creases (de Boer et al. – 20, 22) in a sheet material and applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels. (de Boer et al. – Page 3 paragraph 42, 45, 46) (Felis – Column 4 lines 5-15)
Regarding claim 3, de Boer et al. modified by Felis disclose the applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels (de Boer et al. – 14, 16, 26, 28) comprises applying glue or double-side tape to the one or more panels prior to folding any of the plurality of panels. (de Boer et al. – Page 3 paragraph 45) (Felis – Column 4 lines 5-15)
Regarding claim 5, de Boer et al. modified by Felis disclose providing the box blank (de Boer et al. – 24) comprises applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels. (de Boer et al. – Page 3 paragraph 45) (Felis – Column 4 lines 5-15)
Regarding claim 6, de Boer et al. modified by Felis disclose making the one or more initial folds comprises folding one or more of the panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another. (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 7, de Boer et al. modified by Felis disclose folding the one or more panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another comprises folding the one or more the panels (de Boer et al. – 14, 16, 26, 28) so that the pre-applied adhesive (Felis – 14a, 15a, 16a) is disposed between the planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28). (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 11, de Boer et al. modified by Felis disclose positioning an item (de Boer et al. – 50) to be packaged within the erected box (de Boer et al. – 84) in the partially folded box (de Boer et al. – 10) after making the one or more initial folds. (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 14, de Boer et al. modified by Felis disclose the applying one or more additional securing elements (de Boer et al. – 92) comprises applying one or more straps, tape, staples, glue, or combination thereof to the exterior surface of the erected box. (de Boer et al. – Figure 20 and Page 5 paragraph 65)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 3 above, and further in view of reference Nigrosh (3973475).
Regarding claim 4, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose the glue comprises at least one of an elastic glue, a long time open glue, a pressure sensitive glue, or a pressure activated glue.
Nigrosh discloses a glue application system that applies glue to a flat box blank, wherein the glue comprises pressure activated glue. (Column 1 lines 49-58, Column 4 lines 53-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the glue of de Boer et al. by incorporating the pressure activated glue as taught by Nigrosh, since column 4 lines 57-62 of Nigrosh states such a modification would ensure the glue does not permanently bond the panels until the pressure is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 1 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 8, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose the to-be-packaged item is positioned on the box blank prior to making the one or more initial folds.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the to-be-packaging item on the box blank prior to making the initial folds as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Feijen et al. (2015/0360433) as applied to claim 8 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, de Boer et al. modified by Felis and Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the one or more initial folds comprises folding at least one of the panels to bring the at least one panel into contact with the to-be-packaged item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 10, de Boer et al. modified by Felis, Feijen et al., and Gorski et al. disclose attaching the at least one panel to the to-be-packaging item (de Boer et al. – 50) with adhesive disposed on the at least one panel. (Gorski et al. – Column 7 lines 17-21, 41-45)

Claims 1, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24), and
after performing the one or more additional folds, attaching at least one additional panel (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) to another panel (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) with an adhesive disposed on the at least one additional panel (14, 16, 26, 28).
 (Figure 1-2, 6, 17-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels and further applying one or more additional securing elements.
Felis disclosed a box blank (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-15, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 12, de Boer et al. modified by Felis and Arlin disclose as part of performing the one or more additional folds, attaching at least one additional panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28) to another panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28), the at least one additional panel (de Boer et al. – 14, 16, 26, 28) having the pre-applied adhesive (Felis – 14a, 15a, 16a) thereon, wherein the pre-applied adhesive (Felis – 14a, 15a, 16a) is configured to stabilize the folded panels of the completely erected box (de Boer et al. – 84) such that the completely erected box (de Boer et al. – 84) remains in its erected state even without user assistance while the one or more additional securing elements (Arlin – 54) are applied to the completely erected box (de Boer et al. – 84). (de Boer et al. – Figures 17-18 and Page 5 paragraph 63)
Regarding claim 15, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, attaching the first subset (14, 16, 26, 28) of panels together to hold the box blank (24) in the partially folded configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the first subset (14, 16, 26, 28) is used to attach the first subset (14, 16, 26, 28) of panels together;
after attaching first subset (14, 16, 26, 28) of panels together with the adhesive, folding a second subset (74, 76, 78, 82) of the panels of the box blank (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon; and
after folding the second subset (74, 76, 78, 82) of the panels, attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
(Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive disposed on the one or more panels of the second subset is disposed on thereon before the folding the first subset of panels, and do not disclose, after attaching the second subset of the panels together, applying one or more additional securing elements.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 16, de Boer et al. modified by Felis and Arlin disclose packaging an item (de Boer et al. – 50) in the box (de Boer et al. – 84). (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 19, de Boer et al. modified by Felis and Arlin disclose packaging the item (de Boer et al. – 50) in the box (de Boer et al. – 84) comprises positioning the item (de Boer et al. – 50) in the box blank (de Boer et al. – 24) when the box blank (de Boer et al. – 24) is in the partially folded configuration. (de Boer et al. – Figure 6 and Page 4 paragraph 54)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 16 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 17, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose positioning the item on a panel of the packaging blank prior to the folding the first subset of the panels.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609), Arlin (5507429), and Feijen et al. (2015/0360433) as applied to claim 17 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 18, de Boer et al. modified by Felis, Arlin, and Feijen et al. disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 21, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box template (24),
wherein the box template (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box template (24), folding a first subset (14, 16, 26, 28) of panels of the box template (24) to form a partially folded box template (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, folding a second subset (74, 76, 78, 82) of the panels of the box template (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon prior to the folding of the first subset of the panels; and
attaching the second subset (74, 76, 78, 82) of the panels together to hold the box template (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
 (Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is disposed on the first subset of panels and second subset of panels prior to the folding of the first subset of panels, and do not disclose attaching at least one panel of the first subset of panels to the item.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box template (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box template is ready to be erected prior to the folding.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. disclose the to-be-packaging item is positioned on the box blank prior to making the folds of the second subset of panels.  When further modifying de Boer et al. in view of Gorski et al., the folds of the second subset of panels are interpreted to connect the at least panel of the second subset to the item.

Response to Arguments
The Amendments filed on 04/11/2022 have been entered.  Applicants cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference de Boer et al. (2019/0092513), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference ad Boer et al. (2019/0092513) modified by references Felis (4750609) and Arlin (5507429), Examiner finds the arguments not persuasive.
Applicant states:
The Office Action further asserted that at least one of Boer’s panels 14, 16, 26, 28 has a pre-applied adhesive disposed thereon.

In the prior rejection of claim 15, de Boer et al. is not relied upon for the teaching of a pre-applied adhesive.  De Boer et al. is relied upon for the teaching of a method comprising the step of providing a box blank with a plurality of panels, wherein a first subset of panels has adhesive disposed thereon.
Applicant states:
Applicant does not admit that Felis contains the disclosure asserted in the Office Action.  Nevertheless, even assuming it does, the combination of Boer and Felis still would not disclose the use of pre-applied adhesives on box blank panels to secure both a first subset of panels together and a second subset of panels together.  As noted, there is no disclosure in Bower that the purported first subset of panels have pre-applied adhesives that are used to secure the first subset of panels together.

It should be noted that the name “Bower” appears to be a typographical error and is assumed to referring to Boer.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
De Boer et al. is not relied upon for the teaching of a pre-applied adhesive.  De Boer et al. is relied upon for the teaching of a method comprising the step of providing a box blank with a plurality of panels, wherein a first subset of panels has adhesive disposed thereon, and wherein a second subset of panels has adhesive disposed thereon.
Felis is relied upon for the teaching of a template comprising a plurality of panels, wherein at least one of said a plurality of panels includes adhesive with protective strip, and wherein the protective strips are peeled off prior to the folding the box blank.  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels prior to any folding of the plurality of panels.
When modifying de Boer et al. in view of Felis, the adhesive disposed on the first and second subsets of panels would be pre-applied adhesive with protective strip.
Applicant states:
Furthermore, Gorski clearly discloses that the packaging is only attached to the article near the end of the process, after the article has been inserted into the completed or nearly completed packaging.

Gorski et al. is not relied upon the teaching of order folding a blank.  Gorski et al. is relied upon for the teaching of placing a to-be-packaged item on the packaging blank; folding panels (136b, 136c) of a package blank; and attaching said panels to the to-be-packaged item with adhesive.
De Boer et al. is relied upon for the teaching of a method comprising the step of providing a box blank with a plurality of panels, wherein a first subset of panels has adhesive disposed thereon, and wherein a second subset of panels has adhesive disposed thereon.  Feijen et al. is relied upon for the teaching of positioning a to-be-packaging item on the box blank prior to making the initial folds.
When modifying de Boer et al. in view of Feijen et al., the to-be-packaging item is interpreted to be positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.  
Felis is relied upon for the teaching of a template comprising a plurality of panels, wherein at least one of said a plurality of panels includes adhesive with protective strip, and wherein the protective strips are peeled off prior to the folding the box blank.  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels prior to any folding of the plurality of panels.
Therefore, de Boer et al. in view of Felis, Feijen et al., and Gorski et al. disclose the pre-adhesive disposed on the at least one panel of the first subset is used to attached the at least one panel of the first subset to the item.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 9, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731